 SENTRY ARMORED COURIER CORPSentry Armored Courier CorporationandCharlesSlatesCase2-CA-18391March 7, 1989SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn November 8, 1985, Administrative LawJudge James F Morton issued the attached secondsupplemental decision The Respondent filed exceptions and a supporting brief, and the General Counsel filed a statement in support of the judge's deci-sionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,and conclusions, as modified, and to adopt the rec-ommended Order, as modifiedWe agree with Judge Morton's conclusion thattheRespondent, in retaliation forChargingParty/discriminateeCharles Slates' having filedunfair labor practice charges with the Board, vio-lated Section 8(a)(4) and (1) of the Act by notifying Slates' full time employer, the New York CityTransit Authority (Authority), that Slates workedpart time for the Respondent while collecting sickleave pay from the AuthorityWe also agree withJudge Morton that the Respondent should makeSlates whole for the losses suffered as a result of itsunlawful conductHowever, for reasons set forthbelow, we do not agree with the judge's recom-mendation that, because these losses were calculated by Judge Leonard M Wagman in a backpay de-cision partially vacated by the Board,2 we should,beforemaking a final determination, first issue aNotice to Show Cause why the amounts found dueby Judge Wagman should not now be adopted bythe Board Rather than issue a Notice to ShowCause, we find it appropriate to issue a final Deci-sion and Order that provides affirmative relief, in-cluding a specific monetary make-whole award Toplace our decision here in perspective, a briefreview of the history of this case is in orderThe amended complaint alleges in part that theRespondent violated Section 8(a)(1) of the Act bysuspending Slates in September 1981 because he en-gaged in protected concerted activities involvingIThe Respondent has requested oral argumentThe requestisdeniedas the record exceptions and bnefs adequately present the issues and thepositions of the parties2 275 NLRB 52 (1985)115protests against unsafe working conditions It fur-ther alleges, as mentioned above, that the Respondent, in violation of Section 8(a)(4) of the Act, retaliated against Slates by reporting an alleged abuseof sick leave to Slates' full-time employer, the Au-thority, that report resulted in the Authority'scharging Slates with work rule violationsBy decision dated July 28, 1983, Judge Mortonresolved the 8(a)(1) portion of the case, finding thattheRespondent unlawfully suspended SlatesHerecommended, however, that the 8(a)(4) aspect ofthe case be held in abeyance pending the outcomeof the Authority's disciplinary proceedingsagainstSlatesFinding the lawfulness of the Respondent'sactions contingent on the Authority's conclusions,Judge Morton outlined the applicable legal princi-ples as follows If the Authority found Slates' con-duct "in essence criminally motivated," the 8(a)(4)portion of the complaint should be dismissed underProfessional Ambulance Service 3On the other hand,if Slates was found guilty of "violating Transit Au-thonty workrulesbased on acts which do not constitute fraud," the principles ofSure-Tan Inc vNLRB4would control and an appropriate remedialorder, including wages and legal expenses, wouldbe required 5 The Board adopted Judge Morton'sdecision, to which no exceptions were filed, by un-publishedOrder of September 20, 1983 TheUnited States Court of Appeals for the Second Cir-cuit, by unpublished Order of February 14, 1984,enforced the Board's Order 6In backpay proceedings that followed, JudgeWagman ordered the Respondent to pay Slates$2188,plus interest, as reimbursement for lostwages resulting from the Respondent's unlawfulsuspensionof September 1981 He further orderedthe Respondent to reimburse Slates both for wageslost as a result of a 30-daysuspensionimposed bytheAuthority and forlegal expensesincurred indefending the Authority's charges'Based on an2 232 NLRB 1141 (1977)InProfessional Ambulancethe Board adoptedwithout comment the judge s dismissal of an 8(a)(1) allegation against anemployer for threatening to report a union activist to state authorities forimproperly collecting workmen s compensation while actually workingfor the employer4 467 U S 883 (1984) The Supreme Court inSure Tanconcluded thatan employer violated Sec 8(a)(3) by reporting to INS the presence ofillegal aliens among its work force in retaliation for its employees pursuitof protected activities5Although Judge Morton s original decisionJD-(NY)-75-83 is notreported in bound volumes his conclusions are recited inSentry ArmoredCourier Corp275 NLRB 52 54 (1985)BNLRB v Sentry Armored Courier CorpNo 84-40077The backpay specification had included a claim for such amountswhich Judge Wagman concluded was warranted in part on the basisthat theAuthorityhad not found that Slates conduct was criminally motivated293 NLRB No 12 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDamended backpay specification and record evi-dence, Judge Wagman concluded that these lossesamounted to $2,860 20 in backpay and $4500 inlegal fees, plus interestIn a Supplemental Decision and Order issuedApril 9, 1985, the Board adopted that portion ofJudgeWagman's recommended Order relating tothe Respondent's unlawful suspension of Slates in1981, although the Board corrected the applicablebackpay figure to be $2,624 82, plus interest 8However, because their was no Board order or en-forcing court decree relating to the 8(a)(4) aspectof the case, the Board found that the backpay spec-ificationwas premature and Judge Wagman's con-clusions on the amount of the resulting losses weretherefore inappropriate 9Accordingly, the Boardvacated that portion of Judge Wagman's decisionaddressing the 8(a)(4) allegation and remanded thecase to Judge Morton for preparation of a secondsupplemental decision containing findings of fact,conclusions of law, credibility resolutions, and recommendations, including a recommended Order,regarding that allegationInhissecond supplemental decision, JudgeMorton analyzed, under the principles set forth inhis initial decision, evidence submitted by the par-ties in the reopened hearing In reaching his conclusions, Judge Morton reviewed the transcript ofthe disciplinary proceedings conducted by the Au-thority, the arguments raised by the parties duringthose proceedings, and the findings and recommen-dations of the AuthorityHe noted that the Au-thority sustained charges that Slates failed tocomply with dual employment regulations and misused his sick leave privileges on various occasionsin 1981However, Judge Morton rejected the Re-spondent's argument that the record before the Au-thority demonstrated that Slates engaged in fraudu-lent and criminal activity within the meaning ofProfessionalAmbulance,supraInstead,JudgeMorton, noting that the Authority merely foundSlates violated its work rules and regulations, ap-pliedSure-Tan,supra, and concluded that the Re-spondent unlawfully retaliated against Slates because he filed charges with the BoardAs stated at the outset of this decision, we agreewith Judge Morton's conclusions that the Respond-ent violated Section 8(a)(4) of the Act, as alleged,and that a remedial order is required Addressingthe remedy, however, we disagree with JudgeMorton's recommendation that we issue a Noticeto Show Cause why the losses calculated by JudgeWagman should not be adopted by the BoardRather, we find it appropriate to include, as part ofthis decision, an order requiring that the Respond-ent make Slates whole for specific losses sufferedas a result of the Respondent's unlawful conductIn doing so, we note initially that the defect thatled the Board in 1985 partially to vacate JudgeWagman's decision and recommended Order hasbeen cured Thus, as a result of this Second Supplemental Decision and Order, and in accord withSection 102 52 of the Board's Rules and Regulations, there now exists a Board Order on which abackpay award can be basedSecond, we note that Judge Wagman ruled onallaspects of the backpay specification issued inthis case, albeit prematurely in certain respects Inthe backpay proceeding, insofar as it addressed the8(a)(4) aspect of this case, the Respondent deniedany liability for Slates' loss of wages and legal ex-penses arising out of the Authority's proceedingsagainst him 10 More specifically, the Respondentargued that Slates, by misusing his sick leave, com-mitted a fraud on the Authority which also constituted criminal activity requiring dismissal of thecomplaint underProfessional Ambulance11The Re-spondent did not contest the accuracy of the actualbackpay figures calculated by the judge AlthoughJudge Wagman prematurely rejected the Respondent's contentions under the parameters outlined byJudge Morton, we note that the arguments and ex-ceptions raised by the Respondent in response tothe backpay specification and Judge Wagman's de-cision are identical to the arguments and exceptionsraised at other stages of these proceedings, includ-ing the reopened hearing before Judge Morton thatresulted in the decision under consideration hereThus, all the contentions asserted by the Respond-ent in the backpay proceeding before JudgeWagman have been considered and rejected byJudge Morton and, now, by the BoardAccordingly, as there are no due process or evi-dentiary reasons not to rely on the accuracy of thefigures calculated by Judge Wagman, we find it ap-propriate to accord affirmative relief for the viola-tionsfound above pursuant to the followingAmended Remedy8 Sentry Armored Courier Corpsupra at 53No exceptions were filedwith respect to this aspectof the case8 In support of this position the Board citedEarle Equipment Co270NLRB 827 828 (1984) and Sec102 52 of theBoard s Rules and RegulationsWe note that Sec 102 54(b) of theBoard s Rules and Regulations hasrecently been revisedto in effectoverruleEarle Equipmentby permittingthe issuance of such a specificationprior tothe issuance of a BoardOrder10With regard to that aspect of the case addressing the unlawful suspension of Slates in 1981 the Respondent argued that the backpay awardshould reflect seasonal fluctuations and that diminished hours worked bySlates during the backpay period should be taken into account JudgeWagman rejected these arguments and the resulting backpay award forthis portion of the case was adopted by the Board as set forth above" The General Counsel filed a statement in support of Judge Wagmans decision and in opposition to the Respondents exceptions SENTRY ARMORED COURIER CORP117AMENDED REMEDYHaving found that the Respondent violated Section 8(a)(4) and (1) of the Act, we order it to ceaseand desist and to take certain affirmative action de-signed to effectuate the policies of the ActWe shall order the Respondent to make Slateswhole for all losses suffered as a result of the Re-spondent's unlawful conduct in precipitating achain of events that caused Slates to suffer a 30-daysuspension from employment from his full-time po-sitionwith the New York City Transit Author-ity 12We find that the Respondent should be heldliable for these lost wages because they are directlyattributable to the Respondent's unlawful conduct,which is the only conduct before the Board In hisdecision Judge Morton noted that this case doesnot present a situation involving "the redress ofany legal wrong that Slates may allegedly havedone to Respondent"We agree and find theinstant case to be analogous toSure-TanThus, asSlates did not engage in any criminal fraud, the Re-spondent, under the principles ofSure-Tan,is re-sponsible for reimbursing Slates for the wages helost as a result of his 30-day suspension by the Au-thorityWe do not perceive any conflict ansing be-tween the Board and the Authority by virtue of12 Chairman Stephens notes that an appropriateTransit Authority tobunal conducted administrative disciplinary proceedings against Slatesrelative to his receiptof sick payon dayshe reported for work for theRespondentThe Authorityfinding Slates explanations for the rapidchanges in his health not crediblechoseto discipline Slates for his misconduct Finding that Slates placed himself in a vulnerable position bysubmitting these sick leave claims and given the wrongful nature ofSlates actionsChairman Stephenswouldfind that Slates should not beentirely freed from bearing the costs to him of his misdeeds simply because the Respondents unlawfulconductled to his being caught andpunishedby the Authorityfor his contraventionof itsemployment rulesand policies Insofar as Slates has only himself to blame for the punishment metedout by the Authoritythe Chairman doesnot believethat theBoard in carrying out its mandate to effectuatethe Act shouldinsulateSlates from all pecuniary losses resulting from theAuthoritys disciplineby providing him throughbackpay withmoneystowhich hewould nototherwise be entitled(Itwouldof coursebe a different situation werethe Respondent the party imposing the discipline and theparty guilty ofthe unfair labor practice)However the Chairman would find that theRespondentshouldnot be relieved of all responsibility for the financialburden incurredby Slatesas the Respondents misconduct was unlawfullymotivatedA sufficient disincentive must be imposed to prevent theRespondent from engaging in repeated unlawful conduct in the future Inthe exercise of equitable discretion and so as not to interfere in anymanner with the discipline imposed by a neutral public employer Chairman Stephens would notaward any backpayto compensate Slates forlostwages resulting fromthe 30-daysuspension imposed bythe AuthorityRather the Chairman would order the Respondent only to makeSlateswholefor the legal expenses incurred by Slates in defending thecharges brought against himby the Authorityan expense that wouldhavebeen incurred by Slates regardless of the outcome of the proceedingbefore the AuthoritySuch a remedy would make the Respondent responsiblefor theforeseeable consequences of its misconduct althoughminimizing the arguable windfallthatSlates obtains by being reimbursedfor wages forfeited fromthe Authority CfNLRBvAmericanDredgingCo 276 F 2d 286288 (3dCir 1960) (certain union members not entitledto reimbursement of initiation fees and dues because remedy was consideredwindfall to union members and penalty to employer)MorrisonKnudsenCo v NLRB275 F 2d 914 917-918 (2d Cir 1960)the Board's requiring the Respondent to compen-sate Slates for any loss of pay he suffered as aresult of the Authority's disciplinary actionThediscipline imposed by the Authority is separate anddistinctAs between the Authority and Slates, thediscipline still adheres and any recurrence of theconduct on the part of Slates can lead to his dis-charge Thus, neither the suspension nor the potentialfor future,more severe adverse action beingtaken against Slates by the Authority has been less-ened or nullified by imposing on the Respondentthe Board's traditional remedy of backpay Nor isthereany public policy militating against theremedyWhat is presented here in a remedial context are two agencies carrying out their respectivefunctions and applying their respective sanctionsagainst different parties in order to effectuate theirrespective interests or mandates In these circum-stances,we see no meaningful distinction betweenholding the Respondent liable for Slates' legal feesand requiring it to restore the status quo ante to expunge the effects of its unfair labor practicesAs found by Judge Wagman, Slates' lost wagesamount to $2860 20, plus interestWe shall furtherorder the Respondent to reimburse Slates for thelegal expenses incurred in the defense of the Au-thority charges brought against him as a result oftheRespondent'sunlawfulconductJudgeWagman found that these losses amount to $4500,plus interest Interest on both of the above amountsis to be computed in the manner prescribed inNewHorizons for the Retarded13ORDERThe National Labor Relations Board orders thatthe Respondent, Sentry Armored Courier Corpora-tion,New York, New York, its officers, agents,successors, and assigns, shallICease and desist from(a)Retaliating against employees because theyfile unfair labor practice charges with the NationalLabor Relations Board, by notifying the New YorkCity Transit Authority or any other employer thatthey have abused sick leave privileges(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Make employee Charles Slates whole for lossof earnings amounting to $2860 20, plus interest, in-is 283NLRB 1173 (1987)Interest will be computed at the short termFederal ratefor theunderpayment of taxes as set out in the 1986 amendment to26 U S C § 6621 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcurred as a result of the 30-day suspension causedby the Respondent's unlawful conduct in notifyingthe New York City Transit Authority that Slateshad abused his Transit Authority sick leave privi-leges. Interest is to be computed in the manner pre-scribed in the remedy portion of the decision.(b)Make employee Charles Slates whole forlegal expenses in the amount of $4500, plus interest,incurred by him in defense of the disciplinary pro-ceedings brought against him by the New YorkCity Transit Authority. Interest is to be computedin the manner prescribed in the amended remedyportion of the decision. .(c) Post at its premises in New York City, NewYork, copies of the attached notice marked "Ap-pendix." 14 Copies of the notice, on forms providedby the Regional Director for Region 2, after beingsigned by Respondent's authorized representatives,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.14 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Postedby Order ofthe Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT retaliate against our employeesbecause they file unfair labor practice charges withthe National LaborRelationsBoard, by notifyingthe New York City Transit Authority or any otheremployer that they have abused sick leave privi-leges.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make employee Charles Slates wholefor the loss of earnings that he incurredas a resultof the 30-day suspension that he suffered becausewe notified the New York City Transit Authoritythat he had abused his Transit Authority sick leaveprivileges, plus interest.WE WILL reimburse Charles Slates for the legalexpenseshe incurredin defenseof the New YorkCity Transit Authoritycharges againsthim that re-sultedfrom our report to that agency that Slateshad abused his Transit Authority sick leave privi-leges,plus interest.SENTRY ARMORED COURIER CORPO-RATIONPeter Fuster, Esq.,for the General Counsel.RussellM. Gioiella,Esq. (Litman,Kaufman, Asche &Lupkin),of New York, New York, for the Respond-ent.SECOND SUPPLEMENTAL DECISION ANDORDERJAMES F. MORTON, Administrative Law Judge. On 9April 1985, the Board issued a Supplemental Decisionand Order in which it vacated a portion of the findingsmade by Administrative Law Judge Leonard M.Wagman as that portion had been prematurely placedbefore him." The Board therein remanded to me the va-cated aspect of this case because I had heard it when itfirst arose and, as to which, a determination on its meritshad been deferred, pending consideration of the outcomeof a proceeding, then in progress and discussed furtherbelow.2On the entire record,3 and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent, I make the followingSUPPLEMENTAL FINDINGS OF FACTI.BACKGROUNDThe portion of this case that was remanded to me re-lated to the 8(a)(4) and (1) allegation which arose almostamonth after the original hearing had closed. At that1Reported at 275 NLRB No. 14.2Unpublished Board Order adopting JD-393-84 (NY).3 The parties advised that it is unnecessary to reopen the hearing. Inpost-remand correspondence,I received the transcript,with related ex-hibits, of the hearing before the New York City Transit Authority TrialBoard,discussed further in this second supplemental decision, as Supple-mental Exhibit No. 1. SENTRY ARMORED COURIER CORPtime, the General Counsel filed a motion to amend thecomplaint to allege that Respondent violated Section8(a)(4) and (1) and to reopen the hearing to take evidence thereon The motion was granted The hearing resumed on 6 January 1983 at that testimony was taken onthisallegationThe underlying contention of the GeneralCounsel was that Respondent, in violation of Section8(a)(4) and (1), had reported to the New York CityTransitAuthority (the Authority) that the ChargingParty, Slates, had been working part time for Respondent while he was taking sick leave pay from the Authority, Slates' full time employer, and that Respondent madethat report in retaliation for Slates having filed the onginal charge in this case As of early 1983, the Authorityhad held a hearing based on its administrative investigation of a report it received on Slates but had made nodetermination thereonAt the hearing before me, Respondent had denied thatit reported Slates to the Authority I found, as set out inmy original decision, that Respondent had made thatreport and that it did so because Slates had filed theoriginal unfair labor practice charge in this case Thatfinding, however, did not end the inquiry in light of theother considerations discussed in my original decisionand summarized nextRespondent had separately contended that Slates, inany event, was not entitled to any relief because he hadbeen engaged in "immoral and criminal activity by hishaving collected sick pay from the Authority whileworking for Respondent Based on the holding ofProfessional Ambulance Service,232 NLRB 1141, 1150 (1977), Iconcluded that, if merit were fourd to this separate contention of Respondent, the 8(a)(4) and (1) allegationwould warrantdismissalOn the other hand and for thereasons articulated in my original decision,Ialso concluded that, if it proved out that Slates were to be foundguilty of but having violated work rules of the Authoritybased on acts that do not constitute criminal fraud, theBoard should then provide Slates with the relief soughtby the General Counsel, i e, to make Slates whole for alllosses, including counsel fees,incurred by reason of Respondent s having filed with the Authority for discnminatory reasons the report that gave rise to the Authority s proceeding against SlatesThe Authorityhas since issued its decision on the basisof the hearing it held on the matter of Slates' receivingsick payIITHE PROCEEDING BEFORE THE AUTHORITYOn 19 January 1982, the office of the general inspectorfor the NewYork CityTransit Authority issued what ittermed,a "charge against Slates which alleged that hehad(a) requested and was grantedsick leave on fivedates in 1981(20 February, 13 March 13 May, 29July, and 23 September) while he worked for Respondent and(b)worked for Respondent without having notifeed the Authority of such dual employment119On 18 November 1982 a hearing on that charge washeld before a hearing referee Slates was represented bycounsel, as was the general inspector for the AuthorityThe rules of the Authority applicable to that chargeprovide that (1) its employees must notify departmentheads of any outside employment (2) sick leave must beused only when employees are incapacitated by illness,(3) employees who receive sick pay have the burden ofestablishing that (they were) actually unfit for work onaccount of illness," and (4) disobedience of any rule, orneglect of duty, will subject an employee to dismissaldemotion, suspension or such other penalty as the Authonty may imposeThe transcript of the hearing conducted by the Anthority reveals that Slates had, in his 17 years as a fulltime employee of the Authority, progressed from a position of porter to that of trackman/specialist In 1981 heworked the 11 p in to l a in shiftSlates had joined Respondent as a part time driver inDecember 1980 He worked for it during the daytime(noon to about 7 p in ), 3 days a weekThere was no contention raised in the hearing beforethe Authority's hearing officer, or any evidence, to showthat Slates was driving for Respondent during hours forwhich he collected sick pay from the Authority Thetranscript of the hearing held by the Authority indicatesthat the essential question being considered was whetherSlates could satisfactorily explain how, on any or all ofthe five dates specified, he could have been unable towork for the Authority if he were ill when he hadworked earlier for Respondent on those days Slates, inhis testimony before the hearing referee, asserted that hereported for work on one of those five dates, but wassent home by his foreman as ill based on a recent injurywhile on military leave and which was aggravated whiledriving for RespondentHe gave explanations for theother dates too, e g after having completed his work forRespondent on 23 September, he broke a tooth and wastreated by his dentist A dental report was placed in evidenceAs noted above there was a second count to theAuthority's charge against Slates, that he had not filed areport with it that he worked part time for Respondentas required by its rule 4(g) At the hearing before thehearing referee,it appears that counsel for the general inspector endeavored to show that Slates had failed to respond to a notice in November 1981 by the president oftheAuthoritywhereby employees were reminded oftheir obligation to fill out dual employment forms if theyhad part time jobsWhen the evidence disclosed, however, that Slates had filed the form several weeks later (inDecember 1981), counsel for Slates moved for dismissalof the second count The hearing referee reserved rulingOn 5 May 1983, the hearing referee issued the following findings and recommendationsStatementCharlesE Slates, 1705 Purdy Street, Bronx,New York 10462, Trackman/SpecialistPass830400Maintenance of Way Department, has beencharged with Misconduct and/or Incompetence in 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat he engaged in work for another employer without notifying the Authority of such other employment,and requested and was granted such leavefrom the Authority while he worked for the otheremployer,as ismore particularly set forth in Exhibit# 1 of the transcript of the hearing which is attached hereto and made a part hereofTrackman/Specialist Slateswas present at thehearing held on December 2 1982 Respondent admitted receipt of the charges preferred against himHe denied the chargesTrackman/Specialist Slates is 44 years of age andhas been in service since April 13, 1964Findings of FactThe charges,as alleged,were proved by substantial evidenceRespondents defense to the charges rests on disjointed bits of evidence and contentions, often takenout of context, which are not persuasiveRespondents explanations of the rapid changes inhis health which enabled him to work for anotheremployer on days when he booked off sick at theTransit Authority, simply are not credibleNor ishis failure to comply with dual employment regulations explained satisfactorilyThere are submitted with this Recommendation,the transcript of the Hearings, the Exhibits and thememoranda submitted by the attorneys for eachsideRecommendationHaving found charges sustained I consulted thisemployees disciplinary record, a copy of which isattached hereto and made a part hereof Employedsince April 13, 1964, first as a Railroad Porter, thanas a Car Cleaner (June 6, 1966) Trackman (sinceMarch 30 1967) and presently as a Trackman Specialist since June 22 1975 Respondent has had 14Cautions, 1 Discplinary Hearing and no prior TrialBoard HearingsWe have considered his service totheAuthority as evidenced by his advancment inthe system, as well as his military duty which iscommendableACCORDINGLY it is RECOMMENDED thatthe charges be sustained and that Respondent besuspended for thirty (30) working days as a finalwarning that future charges of similar nature willresult, if sustained, in dismissal from the serviceThe above findings and recommendations were offirmed by the New York City Civil Service Commissionon 3 January 1984IIANALYSISRespondent contends (1) that the General Counsel hasnot met the burden of showing that Slates had not fraudulently cheated the Authority out of public funds, acriminal activity and (2) that the record before the Authority demonstrates that Slates had been involved in afraudulent and criminal activitywithin the holding inProfessional Ambulance,supra, and that Slates ` shouldnot be rewarded by the BoardThe General Counsel asserts that thereisnofactualbasis on which Slates can be found to have committed acriminal actThe General Counsel further asserts thatRespondents report to the Authority was not privileged,and that theanalogousholding of the Supreme Courtof the United States inSure Tan Inc v NLRB467 U S883 (1984), is controlling in this caseAll of theessentialfacts needed to resolve the issueare in the record before me Respondent's analysis of therecord, offered in support of its contentions, points upthat, on several occasions in 1981, Slates had worked forRespondent during the daytime, booked of that samenight on sick leave from his job with the Authority andthenworked the following day for Respondent Respondent would have me find, from that analysis, thatSlates had been guilty, on those occasions of defraudingtheAuthority and in effect of having thereby stolenmoney from it The difficulty I have with the approachurged by Respondent is not that it makes no referencesto the evidence Slates offered to the hearing referee tojustify his use of sick leave on the five specified occasions in 1984 but rather that it asks me to make a judgment that the Authority itself did not make and, perhaps,could not make on the record made before its hearing officer I cannot nowsit asa juror and find Slates' explanations before the hearing referee were so contrived thathe possessed the essentialmensreainbooking off sickand that there is no reasonable doubt If anything, theabsence of any analysis by the hearing officer of the evidentiary points offered by Slates could well raise matenal doubts But that is not beforeme as itis not within myprovince to decide that matter CfBill Johnson s Restaurants vNLRB,461 U S 731 (1983) The hearing officerconcluded that, on several occasions in 1981, Slates received sick pay but failed at the hearing to persuade theHearing Officer that his reasons therefor warranted itThe Authority did not conclude, nor do I, that Slateswas guilty of criminal fraud in booking off' sick onthose occasionsAn entirely different result may havebeen reached by the Authority if Slates had worked forRespondent during the very same hours that he wasbooking off' sick from the Authority That simply didnot prove to be the case and for that matter not eventhe issue considered by the AuthorityIn short the Authority s holding ultimately is thatSlates did not comply with its rules and regulations Inlight of that holding and under the guidelines I had outlined in my original decision, I must now conclude thatRespondents discriminatory notification to the Authoritythat Slates worked for it and yet took sick leave fromthe Authority was violative of Section 8(a)(4) and (1) oftheAct InSure Tan,supra the US Supreme Courtconsidered an analogous issue and also took pains to discuss its holding inBill Johnson s Restaurants,supra,which was cited in my original decision in this case AsinSure Tanthe present Respondent had notified the Authority not to redress any legal wrong that Slates mayallegedly have done to Respondent but solely to retaliate againsthim because he had filed the original unfair SENTRY ARMORED COURIER CORPlabor practice charge in this case The Court noted inSure Tanthat,while the reporting of a violation of thecriminal laws ordinarily should be encouraged and notpenalized,itheld that,where there is no conflict shownbetween the Board s unfair labor practice finding andany asserted state interest there are no federalism concerns to be weighedSUPPLEMFNTARY CONCLUSIONS OF LAWRespondent violated Section 8(a)(4) and(1) of the Actby having notifiedthe New York City Transit AuthoritythatCharles Slates had worked for it while collectingsick leave pay from theAuthorityand by having so notifled the Authoritybecause Slates had filed the originalunfair labor practice charge in the instant case and whereSlates had not,vis a vistheAuthority,committed an)criminal actREMEDY121Because Slates suffered suspension from employmentfrom his full time position with the Authority and hadretained counsel to represent him and because these costsare directly attributed to Respondents unlawful conductfound above,Respondent should make Slates whole forall such losses with interestBecause the losses so suffered had been calculated byJudge Wagman before his order thereon had been vacated, the Board should issue a notice to Respondent toshow cause why the backpay he found due Slates byreason of Respondents having notified the Authorityshould not be adopted and made part of its Second Supplemental Order[Recommended Order omitted from publication ]